  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 1 of 11 Page ID #1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

                                              )
UNITED STATES OF AMERICA,                     )
                                              )
        Plaintiff,                            )
                                              )       CRIMINAL NO. 21-MJ-8175-GCS
                        vs.                   )
                                              )
JAMARIANTE N. BURGESS,                        )       Title 18, United States Code,
                                              )       Sections 2119 and 924(c)(1)(A)
                                              )
        Defendant.                            )

                                   CRIMINAL COMPLAINT

        I, Nicholas J. Manns, Inspector with the Illinois State Police, the undersigned complainant,

being duly sworn, state the following is true and correct to the best of my knowledge and belief:

                                            COUNT 1
                                           CARJACKING

        On or about August 5, 2021, within the Eastern District of Missouri and the Southern

District of Illinois,

                                 JAMARIANTE N. BURGESS,

defendant herein, did take a motor vehicle, being a black 2021 BMW 228i bearing Missouri

registration JC1Y5X, by force, violence, and intimidation, with the intent to cause death or serious

bodily harm, in violation of Title 18, United States Code, Section 2119.

                                        COUNT 2
                 CARRY AND USE OF A FIREARM DURING A CRIME OF VIOLENCE

        On or about August 5, 2021, within the Eastern District of Missouri and the Southern

District of Illinois,

                                  JAMARIANIE N. BURGESS

                                                  1
  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 2 of 11 Page ID #2




defendant herein, did knowingly use, carry and brandish a firearm during and in relation to, and

did knowingly possess in furtherance of, a crime of violence for which he may be prosecuted in a

court of the United States, that is: Carjacking as named and fully described in Count 1 of this

complaint, in violation of Title 18, United States Code, Section 924(c)(1)(A).

                                          AFFIDAVIT

       Your Affiant, Nicholas J. Manns, further states I am an Inspector with the Illinois State

Police (ISP), currently assigned as the Director of the Public Safety Enforcement Group (PSEG)

in East St. Louis, Illinois. I have been so employed for approximately one and a half years, having

25 years prior experience as a federal law enforcement officer and three years prior experience as

a Detective in the state of Illinois. As such, I have conducted hundreds of felony investigations.

       The statements contained in this affidavit are based on the investigation of your Affiant, as

well as information derived from reports and interviews of the law enforcement officers and

witnesses named herein. The information provided is intended to establish probable cause for the

requested warrant and is not intended to provide all of the information known to me about this

investigation. In support of this Complaint, your Affiant states as follows:

       1.       I spoke with St. Louis Metropolitan Police Department (SLMPD) Detective

Brandon J. Clark who advised he reviewed reports and conducted investigation in SLMPD case

21-034281, a Carjacking, and determined the following: On August 5, 2021, at approximately

2:29 a.m., SLMPD Police Officer (PO) Douglas Lampert (4th District) received a report of a

carjacking at the intersection of 18th and Washington. As PO Lampert arrived, he was met by

victims, C.B. (age 21), J.M. (27), and A.M. (21), who advised that they were in the area of 18th

and Washington in attempt to use the pay-to-ride scooters. As they arrived, they observed that the

scooters were out of service and returned back to their vehicle which was parked at the intersection


                                                 2
  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 3 of 11 Page ID #3




of 18th and Washington on the northwest side of the street. Their vehicle, owned by C.B., was a

black 2021 BMW 228i bearing Missouri registration JC1Y5X, Vehicle Identification Number

(VIN) WBA73AK07M7G32368.

       2.      C.B. further advised PO Lampert as they returned to her BMW, she entered the

driver’s seat of the vehicle, as J.M. entered the front passenger seat, and A.M. entered the rear

driver’s seat. As C.B. began connecting her cellphone to her vehicle, she observed a black 4-door

sedan attempt to pull into a parking spot next to her BMW. As the vehicle approached, it stopped

directly in front of her BMW, blocking her from pulling away from the parking spot. C.B. then

observed an individual (hereinafter referred to as Suspect 1) exit the rear driver’s seat of the 4-

door black sedan and point a handgun with a green laser attached, through her windshield at her.

C.B. then observed Suspect 1 approach her driver’s side window while still pointing the handgun

with the green laser at her face. As Suspect 1 got to her driver’s side window, he began ordering

her to exit the vehicle. Suspect 1 then attempted to open C.B. driver’s side door but was unable to

because it was locked.

       3.      C.B. continued, saying Suspect 1 then proceeded to the rear driver’s side door

where he pointed the handgun with the green laser at A.M.’s face and demanded she exit the BMW.

Thereafter Suspect 1 opened the rear driver’s side door and again demanded A.M. exit the vehicle,

at which point she complied. As A.M. was exiting the vehicle, Suspect 1 took her purse from her.

After A.M. exited, C.B. also exited the BMW. Suspect 1 then approached C.B. and pushed the

firearm against her face, demanding her vehicle keys. C.B. told Suspect 1 that her key was inside

of her bookbag, which was inside of the vehicle. C.B. then moved to the rear of her BMW with

A.M. as Suspect 1 entered the driver’s seat of her vehicle. C.B. described Suspect 1 as a black

male, approximately 18 year of age, wearing black pants, black hooded sweatshirt and black shoes.



                                                3
  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 4 of 11 Page ID #4




       4.      C.B. advised that J.M. was seated in the front passenger seat of the BMW at the

time. Another individual (hereinafter referred to as Suspect 2) approached the BMW and stood at

the front passenger window. Suspects 1 and 2 entered the vehicle and fled eastbound on

Washington and out of sight.

       5.      PO Lampert also interviewed victim J.M., who stated he was seated in the

passenger side of the BMW when he observed a black four door sedan attempting to park next to

their vehicle. J.M. lowered his window to see how close the four-door sedan was next to their

vehicle, when he observed a man get out of the rear driver’s seat of the black four-door sedan and

point a handgun with a green laser at their windshield, after which he approached the driver’s side

of their vehicle. At the same time, J.M. observed another male exit the four-door sedan and

approach his window. As the second suspect approached J.M.’s passenger side window, he

observed that individual brandish a handgun and point it at J.M.’s face. The suspect then reached

into the passenger side window and forcibly removed J.M.’s cell phone from his right front pocket.

Thereafter, he removed J.M.’s wallet from his right rear pocket. While pointing the handgun at

J.M., the man then demanded that J.M. exit the vehicle. J.M., fearing for his safety, did so. J.M.

then walked to the rear of the BMW.

       6.      PO Lampert interviewed A.M., who stated she observed two suspects exit a black

four door sedan. A.M. advised that one of the suspects was armed with a handgun with a green

laser attached. That person demanded C.B. exit her BMW but due to her door being locked, he

was unable to open C.B.’s door. The man then approached A.M.’s rear driver’s side door, opened

it, and demanded A.M. exit the vehicle while pointing the handgun at her. She complied for

personal safety. As A.M. was exiting the BMW, the man then took her purse from her hands.




                                                4
  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 5 of 11 Page ID #5




       7.      C.B. told PO Lampert that her iPhone XR with a red case, teal colored purse, wallet,

bank cards and US currency were taken. C.B. also advised that her cream-colored Michael Kors

backpack was taken. J.M. advised his Samsung Galaxy Ultra cellphone, black wallet, US

currency, Key debit card, Sofi debit card, Discover credit card, Washington State Identification

Card and Venmo debit card were taken. A.M. had her purse, wallet containing an unknown amount

of US currency, Key debit card, Pacific Northwest debit card, and Oregon driver’s license taken.

       7.      SLMPD Real Time Crime Center Detective James Wooten advised PO Lampert

that the incident was captured on surveillance video with the suspects’ black four door sedan

observed / tracked throughout the St. Louis Downtown and Downtown West neighborhoods

utilizing the Real Time Crime Center cameras. A License Plate Reader captured the suspects’

license plate, revealing it to be Illinois registration CF74440, which was a Nissan That Nissan was

observed traveling eastbound on Washington Street then north on North Tucker until it crossed the

Stan Musial Memorial Bridge into Illinois directly after the carjacking. The stolen BMW was

observed on surveillance video being followed by the black Nissan bearing CF74440.               A

subsequent computerized check of Illinois registration CF74440 revealed it was to be displayed

on a 2007 Nissan registered to Kemeon Williams at 1520 North 45th Street in East Saint Louis,

Illinois. The Nissan was later determined to be a black Nissan Sentra. SLMPD placed a

computerized “Wanted” warning for the Nissan. They also entered the BMW as stolen.

       8.      At 3:14 a.m. on August 5, 2021, PSEG was notified of a shooting at the John

DeShields Apartments, located 1235 McCasland Avenue by the East St. Louis Police Department

(ESLPD). Members of the ISP PSEG Unit responded to the scene and conducted investigation,

determining that the victim, E.J.W. (age 35), had suffered a gunshot wound to the pelvis area and

was transported to St. Louis University Hospital in St. Louis, Missouri, where he remains on a



                                                5
  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 6 of 11 Page ID #6




ventilator. Before he lost consciousness, E.J.W. told ESLPD Officer Richard Sharp that the

suspect(s) were possibly in a black BMW. ISP Crime Scene Investigations (CSI) responded to the

scene and recovered 9mm and .40 caliber fired cartridge cases (on the ground. ISP Trooper

Chelsea McMillian was assigned as the primary investigator of the shooting of E.J.W.

       10.      I am aware that during the same time period, SLMPD learned through the tracking

of J.M.’s stolen Samsung Galaxy Ultra cellular telephone, that the telephone’s last known location

was in East St. Louis. From locations he was provided, ESLPD Sergeant Keith Randolph located

the stolen cellular telephone near the area of North 18th Street and Lynch Avenue in East St. Louis.

       11.     As Trooper McMillian continued the investigation of the shooting of E.J.W., she

suspected the shooting and the carjacking in St. Louis to be related. At approximately 7:45 a.m.,

personnel from the Metro East Auto Theft Task Force (MEATTF) located the stolen BMW near

the intersection of North 9th Street and Gross Avenue in East St. Louis. Trooper McMillian was

notified and responded to the scene. There, she looked into the BMW from the exterior and

observed what she believed a 9mm FCC in the rear floorboard behind the driver’s seat. The BMW

was secured and towed for later search / CSI processing. During that search, the 9mm FCC was

recovered.

       12.     As part of the follow-up investigation, PSEG personnel and I responded to 1520

North 45th Street in an attempt to locate the suspects’ Nissan registered to Kemeon L. Williams

(age 19). I spoke with Kemeon’s mother, who advised Kemeon owned and drove the Nissan, but

was not at her house at the time. Kemeon’s mother further advised me that Kemeon’s girlfriend,

known as “Li,” stayed at an apartment in the Roosevelt Homes and that Kemeon frequented her

apartment and the Roosevelt Homes overall.




                                                 6
  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 7 of 11 Page ID #7




       13.     Thereafter I spoke with East St. Louis Housing Authority Police Departmet Officer

Marion Melvin, who advised that Kemeon frequented two apartments in the Roosevelt Homes

(located at 1328 North 44th Street, East St. Louis), Apartments 37D and 22A. Based on that

information, PSEG personnel responded to the area of the Roosevelt Homes. When I pulled into

one of the Roosevelt Homes parking lots I observed the aforementioned black Nissan parked in

the parking lot across from Building 24. I notified other personnel and remained with the Nissan.

ESLPD, ESLHAPD, and PSEG personnel arrived at the scene, after which we requested a tow

truck for the Nissan for later search and processing.

       14.     Thereafter various personnel and I responded to Apartment 37D, where I knocked

on the door which was eventually answered by Ahleisha Gage (age 21), who identified herself as

Kemeon’s girlfriend. During a subsequent consent search of the residence, Kemeon was found

hiding in a closet. He was detained for questioning.

       15.     PSEG personnel and I then went to Apartment 22A. I knocked on the door and

could hear movement of several persons inside. Eventually, Rmonie N. White (age 19), answered

the door. I could smell a strong odor of burned cannabis when Rmonie opened the door. At my

request, Rmonie asked all of the occupants of her apartment to exit, after which four individuals

exited: DeSean M. Redmon (age 20), Jamariante N. Burgess (age 19), T.J.T. (a juvenile, age 17),

and A.R.S. (a juvenile, age 17). All were detained for questioning.

       16.     Rmonie, the lessee at Apartment 22A and only adult occupant authorized to live at

the apartment, consented to a search of her apartment. During the subsequent consent search of

the apartment, ISP Sergeant Dan Menke located three handguns in a clothes basket underneath

some clothes in an upstairs bedroom. The three handguns were: a) one unloaded black Stoeger

Arms, model Luger, 9mm handgun bearing serial number T6429-21S012112; b) one unloaded



                                                 7
  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 8 of 11 Page ID #8




black HS Produkt (IM Metal), model XDM, .40 caliber handgun bearing serial number MG368367

and stamped “Made in Turkey” with a “Baldr Mini” laser sight; and c) one loaded black Walther,

model PPX, 9mm handgun bearing serial number FAQ0288 and stamped with “Fort Smith, AR.”

Trooper McMillian located a black “man purse” containing various items in the name of A.M., to

include a credit card and an Oregon Class C Provisional License.

       17.     All of the aforementioned individuals were taken to the ESLPD where they were

subsequently interviewed. From the interviews it was determined that three individuals were

involved in the St. Louis carjacking and shooting of E.J.W. in the JDS: Jamariante, Dyshawn C.

Jones (age 20), and a juvenile A.R.S..

       18.     During the custodial interview of Kemeon by ISP SA Dan Leitschuh, following his

advice and waiver of his Constitutional rights per Miranda, Kemeon advised that the black Nissan

Sentra found parked near Building 24 in the Roosevelt Homes was his. During the evening prior,

Kemeon lent his black Nissan to Jamariante Burgess, and A.R.S., telling them to return it. He said

the two kept the Nissan through the night and morning hours. Kemeon was uncertain exactly what

time it was returned and parked near Building 24. Kemeon did not go with Jamariante and A.R.S.

that evening, nor did he know exactly where they went or what they did.

       19.     On August 5th, I interviewed the Defendant, Jamariante Burgess. During his

custodial interview, following his advice and waiver of his Constitutional rights per Miranda,

Jamariante Burgess ultimately admitted that he and A.R.S. borrowed the Nissan Sentra from

Kemeon, after which they picked up Dyshawn Jones and drove to St. Louis, driving around the

downtown area. Jamariante was driving with A.R.S. in the front passenger seat and Dyshawn in

the rear seat. All three were armed with handguns, with A.R.S. having a black handgun with a

green laser sight. In St. Louis, they observed three white individuals walking toward their car, a



                                                8
  Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 9 of 11 Page ID #9




black BMW. Upon seeing the individuals, Jamariante drove past the BMW, stopped, and backed

up in front it. Jamariante stated that A.R.S. and Dyshawn then took the BMW from the victims at

gunpoint. Jamariante said that they then drove both the BMW and the Nissan back to East St.

Louis where they parked the Nissan near Emerson Park. Jamariante then entered the back seat of

the BMW.

       20.     With A.R.S. driving the BMW, the three eventually drove to the John DeShields

housing project in East St. Louis at which time the Defendant and all of his other coconspirators

fired multiple rounds from their handguns out of the car into the housing complex. Jamariante

stated A.R.S. and Dyshawn fired toward a man standing some distance away (believed to be

E.J.W.) with their handguns. Jamariante stated that he fired his handgun into the air. The three

then drove the BMW to another location, left it, with Dyshawn leaving and Jamariante and A.R.S.

returning to the Roosevelt Homes where they parked the Nissan, then when to Apartment 22A and

went to sleep. Later that morning the police arrived and both were taken into custody. Jamariante

did not know where Dyshawn went. After further interview, Jamariante admitted two of three

handguns found in the apartment were possessed by Jamariante and A.R.S. Jamariante did not

know to whom the third handgun belonged. Jamariante admitted that some of the victims’

belongings were also in Apartment 22A.

       21.     Also on August 5, 2021, ISP SA Dan Leitschuh interviewed A.R.S. During the

custodial interview of A.R.S., with the consent of his mother and following his advice and waiver

of his Constitutional rights per Miranda, A.R.S. advised that on August 5, he, Jamariante, an

individual known as Dyshawn, and an individual known as “A.J.” drove in Kemeon’s car to St.

Louis. Jamariante was driving the car, with A.R.S. in the passenger seat. A.R.S. claimed that once

in St. Louis, Dysearn Jones approached the victims, who were in a black BMW, with handguns



                                                9
Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 10 of 11 Page ID #10




and stole the BMW. A.R.S. also claimed he remained in Kemeon’s car during the carjacking.

A.R.S. went on to admit that later, he, Jamariante, and Dyshawn drove the BMW to the JDS.

A.R.S. was driving. While there, all shot at an individual they believed to be Kyeion Stidimire,

whom A.R.S. believed to be part of a gang known as the “Nuski Mobb,” in retaliation for an earlier

offense. A.R.S. described how he drove the BMW while shooting his handgun with the other

hand. A.R.S. admitted that he acquired and possessed a black 9mm handgun with a green laser

sight which was later recovered by PSEG in Apartment 22A. A.R.S. also admitted the handgun

was loaded.

       22.      On August 5,, 2021, PSEG prepared photographic lineups in the investigation.

Photographs of Jamariante, Dyshawn, and A.R.S. were contained in those lineups which were

shown to the victims in a specific process used by the ISP. When shown the lineups, A.M.

identified Jamariante as the individual who pointed a handgun at her. A.M. was “75%” sure that

A.R.S. pointed a handgun at J.M. When shown the lineups, C.B. identified Jamariante as the

individual who pointed a handgun at her. When shown the lineups, J.M. was unable to identify

any suspects.

       23.      On August 5 2021, a 9mm and .40 caliber firearms were recovered in the JDS

apartment complex. On August 6, 2021 the ISP crime lab determined that casings from the John

DeShields, the 9mm casing recovered from the BMW, and the three handguns recovered in

Apartment 22A were submitted to the ISP Forensic Laboratory (Lab) in Belleville, Illinois.

Preliminary examination of the items at the ISP Lab indicated that all of the 9mm casings recovered

in the JDS were fired from the Stoeger Arms, model Luger, 9mm handgun bearing serial number

T6429-21S012112, with the green laser sight. The 9mm casing recovered from the BMW was

also fired from the Stoeger Arms Luger handgun. One of the .40 caliber casings recovered in the



                                                10
Case 3:21-mj-08175-GCS Document 1 Filed 08/07/21 Page 11 of 11 Page ID #11




JDS was fired from the HS Produkt (IM Metal), model XDM, .40 caliber handgun bearing serial

number MG368367. In addition, a latent fingerprint was recovered from that same HS Produkt

XDM handgun and determined to be that of Jamariante. The other .40 caliber FCCs recovered in

the JDS have not been associated with a firearm but are believed to have been fired from a Glock

handgun.



FURTHER YOUR AFFIANT SAYETH NAUGHT.


                                          __________________________________
                                          __________________  ___________________
                                                              __
                                          Nicholas JJ. Manns
                                                       Manns,
                                          Illinois State Police

State of Illinois             )
                              )     SS.
County of St. Clair           )



       Sworn to before me and subscribed in my presence on the 7th day of August 2021, at East
St. Louis, Illinois.
                                                                      Digitally signed by Judge Sison 2
                                                                      Date: 2021.08.07 07:13:47 -05'00'
                                            _________________________________
                                            Gilbert C. Sison
                                            United States Magistrate Judge

STEVEN D. WEINHOEFT
United States Attorney


__________________________
______________________   ______
                            _____
Ali Summers
Assistant United States Attorney




                                               11
